DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 	Claims 1-11 and 17-19 have been canceled, claims 12-15 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 16 and 20-26 have been considered on the merits. All arguments have been fully considered. 
Drawings
The drawings are objected to because the label of “HIE+th.WJ” in Fig. 6B is incorrect as the specification discloses the group as “HIE+H+TH.WJ.” The treatment group requires hypothermia treatment (H).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 20 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant amendment introduces a new limitation directed to the stem cells being mesenchymal stem cells derived from  umbilical cord, and the instant claims disclose the outcome of the method using UC-MSCs such that thrombin-treated UC-MSCs would inhibit nerve cell death, increase the expression of growth factors, immunomodulatory factors, etc.
The instant specification fails to provide the sufficient support for the method utilizing UC-MSCs in treating HIE by inhibition of nerve cell death, or increased growth factor expression. The data showing the inhibition of nerve cell death or increased growth factor expression are based on MSCs derived from umbilical cord blood. Fig. 3 discloses the data obtained from the immunoassay showing increased expression of growth factors due to the thrombin treatment. The data of Fig. 3 were based on UCB-MSCs, not UC-MSCs, and they are from exosomes. In fact, Fig. 3 is identical to Fig. 7 of Chang et al. (WO2015088288) which are directed to UCB-MSC exosomes. There is no indication that UC-MSCs have the claimed features. Furthermore, the declaration filed shows that UC-MSCs appear non-responsive to thrombin different from UCB-MSCs.
The only disclosure, based on the applicant’s argument, is Example 5 and Fig. 6. However, the disclosure of Example 5 and Fig. 6 does not particularly disclose UC-MSCs, rather they disclose WJ, and the method involves hypothermia treatment. Therefore, the instant amendment introduces new matter to the instant application.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 20-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2015, PLOS ONE) in view of Mitsialis et al. (WO2015/079227; IDS ref.) and Chang et al. (WO2015/088288; of record) 
Park et al. teach that neonatal HIE can be treated by using human umbilical cord blood (UCB)-derived MSCs (see Abstract). 
Park et al. do not teach the umbilical cord-derived mesenchymal stem cells (UC-MSCs) or the UC-MSCs treated with thrombin.
Chang et al. teach a method for promoting the generation of a stem cell-derived exosome by using thrombin (Abstract). Chang et al. teach that by adding thrombin in a culture medium for stem cells including embryonic stem cells and adult stem cells comprising mesenchymal stem cells derived from umbilical cord (claims 1-8). Chang et al. teach that the growth factor expression is enhanced in the stem cells cultured in a medium containing thrombin, and the growth factors include BDNF, FGF, HGF, NGF, VEGF, etc. (claims 9-10).
Based on the teaching of Chang et al., one skilled in the art would treat MSCs of Park et al. with thrombin to enhance production of exosomes because Mitsialis et al. teach a method of treating ischemic neural disorders including hypoxic ischemic encephalopathy (HIE) by administering isolated exosome from mesenchymal stem cell (MSC). Thus, it would have been obvious to a person skilled in the art to use a thrombin in a culture medium as taught by Chang et al. for MSCs of Park et al. in order to promote exosome production and use both the MSCs and exosome produced thereby to treat HIE with a reasonable expectation of success.  
Regarding claim 20 directed to the treatment being characterized by inhibition of nerve cell death, it is considered that the limitation is directed to a result obtainable from the claimed method. Since the combined teachings of Park et al. in view of Chang et al. and Mitsialis et al. meet the identical step of administering the thrombin-treated stem cells, and the subject being neonates with HIE, the result from the combined teachings would be expected the same as the claimed invention. 
Regarding claims 21 and 25, Park et al. teach that the administration of MSCs (MSC transplantation) is intraventricular (Abstract), and the MSCs of Park et al. in view of Chang et al. and Mitsialis et al. would be administered in the form for injection.
Regarding claims 23-24, Park et al. do not teach the limitation. However, Chang et al. teach that the growth factor expression is enhanced in the stem cells cultured in a medium containing thrombin, and the growth factors include BDNF, FGF, HGF, NGF, VEGF, etc. (claims 9-10). Thus, the combined teachings of Park et al. in view of Chang et al. and Mitsialis et al. would meet the limitation.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Chang et al. and Mitsialis et al. as applied to claims 16, 20-21 and 23-25 above, and further in view of Lim et al. (US 2015/0125950)
Regarding claim 22 directed to a supplementary component being culture media, which includes conditioned media, Park et al. in view of Chang et al. and Mitsialis et al. do not teach the limitation.
Lim et al. teach a method of culturing umbilical mesenchymal stem cells and the conditioned medium (MSC-CM) thereof containing exosomes derived from the UC-MSCs (paras. 1, 12), and a method of administering MSC-CM (concentrated by size exclusion chromatography) or the exosomes into an individual in need of treatment (para. 25; p.26, step (c) of claim 15; claim 16).
It would have been obvious to a person skilled in the art to use the conditioned medium of Lim et al., which contains exosomes (the conditioned medium contains exosomes according to Mitsialis et al. (see p.6, lines7-9)) along with the thrombin-treated MSCs taught by Park et al. in view of Chang et al. because the MSC-CM of Lim et al. would inherently contain exosomes and the production of exosomes would be enhanced by treating the MSCs with thrombin according to Chang et al. Thus, the MSC-CM of thrombin-treated MSCs would be suitable as it is for the treatment of HIE because one skilled in the art would recognize that exosomes do not need to be purified and the use of MSC-CM would contain desired exosomes for the method of treating neonatal HIE. Based on this, along with the teaching of Park et al., it would have been obvious to a person skilled in the art to use thrombin-treated MSCs in the MSC-CM that contains enhanced exosomes would be beneficial for the method of treating neonatal HIE with a reasonable expectation of success. 
M.P.E.P. §2144.06 states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Chang et al. and Mitsialis et al. as applied to claims 16, 20-21 and 23-25 above, and further in view of Hariri et al. (WO2015164233).
Regarding claim 26, Park et al. do not teach the composition comprising a pharmaceutically acceptable carrier. However, it is extremely well known in the art that MSCs are used in a cell therapy using a pharmaceutically acceptable carrier. 
For example, Hariri et al. teach the use of pharmaceutically acceptable carriers for the method of treating a neurological disorder in a neonatal infant using placental stem cells and the disorder includes HIE (paras. 19, 29, 67, 72, 110). 
It would have been obvious to a person skilled in the art to use a pharmaceutically acceptable carrier taught by Hariri et al. for the MSCs of Park et al. in view of Chang et al. and Mitsialis et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Amendment/Arguments
The declaration under 37 CFR 1.132 filed 7/7/2022 is insufficient to overcome the rejection of claims 16 and 18-26 based upon Park, Mitsialis and Chang as set forth in the last Office action because:  
The declaration is directed to the ineffectiveness of thrombin in promoting exosome production in the umbilical cord derived mesenchymal stem cells (UC-MSCs), and the newly amended claims disclose the stem cells being UC-MSCs.
First, there is no information in the declaration how the data presented in the declaration were obtained including the concentration of thrombin utilized, etc. As evidenced by the data shown by Chang et al. (WO2015088288), thrombin concentration utilized in the experimentation is between 10 u/ml and 100 u/ml (Fig. 5) or the range is disclosed as 1-1000 u/ml. In the absence of the concentration of thrombin utilized for the experimentation and the data presented in the declaration, it cannot be determined that the ineffectiveness of the thrombin activating UC-MSCs in producing exosomes.
Second, the instant specification does not provide any working example of exosomes derived from UC-MSCs would be effectively treating neonatal HIE. All the data presented in the specification were from MSCs derived from umbilical cord blood (UCB-MSCs). Assuming arguendo even if the data of the instant declaration are considered valid, this would raise enablement issues. If applicant provides convincing evidence that thrombin treatment (as shown in the declaration) does not increase the exosome production, then the art rejection would be withdrawn, and enablement rejection would be necessitated. 
Furthermore, claim 23 particularly discloses that thrombin-treated stem cells are increased in the expression of growth factors, immunomodulatory factors, antioxidation factors, etc. compared with an untreated group. This outcome as claimed appears to contradict the data shown in the declaration. The instant specification discloses that thrombin-treated stem cells including UC-MSCs would be improved due to the action of thrombin and it is considered a key invention of the instant application. However, the data shown in the declaration provides that the claimed invention is not enabled because thrombin does not improve the cells to secrete exosomes. To the contrary, Chang showed that thrombin promotes the production of exosomes in UCB-MSCs and the promotion was dose-dependent (Fig. 5). Thus, even if the declaration is considered to sufficiently prove that thrombin does not improve the exosome production in UC-MSCs, the data as presented would necessitate enablement rejection since the specification fails to provide enabling description supporting the newly amended claims requiring UC-MSCs. For the record, the 103 rejection as shown above is maintained considering the data presented in the declaration are not sufficient enough to overcome the claim rejection.
Third, as discussed in the new matter rejection above, the instant specification fails to provide sufficient description that thrombin treated UC-MSCs or their effect as claimed. In the response, applicant indicated that Example 5 shows evidence that umbilical cord Wharton jelly (WJ)-derived MSCs treated with thrombin have significantly superior HIE therapeutic effects compared to umbilical cord WJ-derived MSCs referring Fig. 6. Example 5 of the instant specification merely states “WJ” and there is no indication that what “WJ” stands for. Even if it is considered as Wharton’s jelly, however, there is no indication that the “WJ” group is Wharton’s jelly derived MSCs. Assuming arguendo if “WJ” stands for WJ-derived MSC (WJ-MSCs), however, the data of Fig. 6 does not show the alleged superior effect of thrombin treated WJ-MSCs vs. untreated WJ-MSCs. At best, WJ group (thrombin untreated) and Th.WJ group (thrombin treated) do not have any significant difference. The statistics shown in the figure shows that statistically significant difference is only between HIE+th.WJ and NC or between HIE+th.WJ and HIE+S. There is no data available if the difference between HIE+H+WJ and HIE+th.WJ. Thus, it is the Examiner’s position that the alleged superiority of HIE+th.WJ is not present in the data of Fig. 6. It is also noted that the specification discloses that the HIE treatment of the WJ is combined with hypothermia treatment, however, the instant claims do not disclose any hypothermia treatment. 
Based on the above discussion, it is the Examiner’s position that the declaration is not sufficient to overcome the combined teachings of the cited references, and the alleged superior properties are not proven and the data presented in Fig. 6 do not support the allegation.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632